Citation Nr: 1441038	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  13-11 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal, the Veteran requested a Central Office hearing, and was subsequently notified of the scheduled hearing date.  In July 2014, he submitted a statement indicating he was too sick to travel and that he wished his representative to testify at the hearing in his place.  However, hearings are not held for a representative to present oral argument; rather, written argument is to be presented by the representative.  38 C.F.R. § 20.700(a).  In September 2014, the Veteran's representative submitted a written brief addressing the issues on appeal.  Neither the Veteran nor his representative has requested that the hearing be rescheduled.  Accordingly, the Board may proceed with appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the claims on appeal.

The Veteran's representative has recently argued that the Veteran is entitled to service connection for Type II diabetes mellitus on a presumptive basis as a result of exposure to herbicides (Agent Orange) along the Korean demilitarized zone (DMZ), and that he is entitled to service connection for hypertension as secondary to diabetes.  The Veteran's DD Form 214 indicates he served in Korea, but his personnel records have not been obtained.  Such records should therefore be obtained on remand.

Additionally, the record indicates that the Veteran was receiving Social Security Administration (SSA) benefits as early as 1990.  It is unclear from the record whether the claim filed in connection with those benefits would provide any relevant information concerning the issues on appeal.  On remand, the Veteran should be asked if any past claims for SSA benefits included consideration of diabetes and hypertension.  If he responds in the affirmative, such records should be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Finally, the medical evidence of record includes a 1998 reference to a physician who prescribed diabetes medication for the Veteran but whose treatment records are not associated with the claims file.  In addition, in his claim, the Veteran alleged VA treatment in November 1978 at the Lafayette Clinic.  Relevant records should be requested.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him or prescribed him medication for diabetes and hypertension since his discharge from service.  After securing the necessary releases, any relevant records identified should be requested.  In addition, the AOJ should request VA treatment records from the Lafayette VA outpatient clinic and Alexandria VA Healthcare System dated in 1978 and 1979.  Additionally, relevant VA treatment records dated since December 2012 should also be obtained.  All inquiries to obtain these records should be documented 
in the claims file.  If any records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative should be notified of such.

2.  Request that the Veteran identify whether his prior claim SSA benefits included consideration of his diabetes and hypertension.  If the Veteran respond in the affirmative, the AOJ should request copies of any SSA disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran and his representative should be notified of such.

3.  Request the Veteran's complete service personnel file through official sources.  All records and/or responses received should be associated with the claims file.  The Veteran and his representative should be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.

4.  Ask the Veteran to identify the particular areas that he visited in Korea along with the dates of those visits and his military occupational specialty at the time.  If sufficient information is received, the AOJ should request verification of exposure to herbicides in Korea from the JSRRC.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought    on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



